Citation Nr: 1643390	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-28 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an effective date earlier than November 10, 2011 for an initial 
70-percent rating for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than November 10, 2011 for grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active with the U.S. Air Force duty from June 1970 to January 1974.  His service included a tour in the Republic of Vietnam (RVN) from May 1971 to March 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  An April 2011 rating decision granted service connection for PTSD and assigned an initial 30-percent rating, effective in August 2010; and the Veteran perfected an appeal of the initial rating.  A June 2011 rating decision denied entitlement to service connection for a skin disorder.

During the development of the Veteran's appeal by the RO, a decision review officer, in a September 2013 rating decision, granted an increased initial rating of 30 to 50 percent for the PTSD, effective in September 2011, and from 50 to 
70 percent, effective in November 2011.  In response to a Notice of Disagreement (NOD) from the Veteran, a May 2014 rating decision granted an earlier effective date of August 26, 2010, the date VA received the Veteran's initial claim, for the 50-percent rating for PTSD.  The Veteran continued his appeal for an earlier effective date for the 70-percent rating.

An April 2015 RO letter informed the Veteran that his requested Board hearing at the local RO was scheduled for May 12, 2015.  Via a letter dated May 1, 2015, however, the Veteran withdrew his request for a Board hearing and requested that the Board make a decision based on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The September 2013 rating decision also denied entitlement to service connection for hearing loss, and the Veteran submitted a timely NOD.  (11/22/2013-Notice of Disagreement).  There is no indication in the claims file that the RO ever issued the Veteran a Statement of the Case (SOC) on the issue, or that the Veteran withdrew his appeal of the issue.  Hence, the appeals process started on that issue, and the Veteran is entitled to a SOC on the issue.  Manlincon v. West, 12 Vet. App. 238, 241(1999); 38 C.F.R. § 19.9(c) (2015).

In July 2015, VA received a private psychological evaluation of the Veteran conducted in June 2015 by F.B., PhD.  (07/09/2015 Medical Treatment-Non-Government Facility)  In that examination report, Dr. B notes that the Veteran currently received private outpatient psychiatric treatment from a psychiatrist M.H., M.D.  Since Dr. B's report was received after the RO certified the Veteran's appeal to the Board, there have not been any attempts to obtain treatment records from Dr. H.  In light of this, the Board will remand so that VA can attempt to obtain any outstanding private records related to the psychiatric treatment.

The June 2011 VA skin examination report reflects that the Veteran's disorder was not symptomatic on the day of the examination.  As the skin disorder was not active, the Veteran's was denied.  In subsequent written submissions, however, the Veteran asserts that his skin symptoms continue to come and go.  The Board notes that the Veteran is competent to identify when his skin disorder is active.  38 C.F.R. § 3.159(a)(2) (2015).  The Court of Appeals for Veterans Claims has interpreted VA's duty to assist to include obtaining a VA examination, when possible, during the active phase of a disability.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time), cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (finding Ardison inapplicable where a veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days and thus did not require examination during flare-up).  Because of the Court's interpretation and the Veteran's statement that his skin disability comes and goes, the Board finds a remand for an examination, when active, is in order.

VA outpatient records also note that the Veteran had applied or would apply for the Vocational Rehabilitation and Employment Services (VR&E) program.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible given the functional impairment due to a claimant's service-connected and non-service-connected disabilities.  38 C.F.R. §§ 21.40, 21.50-53 (2015).  Hence, the AOJ also should ascertain if there are VR&E records related to the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC on the issue of entitlement to service connection for hearing loss.  If the Veteran perfects his appeal by filing a timely substantive appeal on the aforementioned issue, then return this issue to the Board.  

2.  Obtain any required releases from the Veteran and then seek any psychiatric treatment records extant from Dr. H or Dr. F.B. (see July 2015 medical treatment record) that are related to the Veteran's psychiatric treatment.  All efforts to obtain these records shall be documented in the claims file.

3.  Determine whether there are any VR&E records associated with the Veteran.  If so, obtain them and add them to the claims file.  If not, document the file to that effect.

4.  Contact the Veteran and encourage him to have photographs taken whenever his skin disorder is symptomatic.  Any photographs taken should be digitally dated and submitted.

5.  Contact the Veteran and ask if his skin disorder is active.  If so, schedule the Veteran for a skin examination as soon as is practical.  If it is not active, then try to determine if there is a time of year when it is likely to be active and schedule a skin examination accordingly.

Ask the examiner to opine if it is at least as likely as not (at least a 50-percent probability) that any skin disorder diagnosed at the examination or since August 2010 is causally related to the instances documented in the service treatment records, or is otherwise causally related to active service.

A comprehensive rationale for any opinion given must be provided.  If the requested opinion cannot be provided, then the examiner must explain why not, to include what additional information would be needed to provide the requested opinion.

6.  After completion of all of the above, the AOJ will re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  Then return the case to the Board if all is in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



